Title: From James Madison to Charles Pinckney, 11 May 1802
From: Madison, James
To: Pinckney, Charles


Sir,Department of State, May 11th. 1802.
My last was of the 30th of March. We are still without a line from you since your arrival at Madrid, and feel an increasing solicitude to hear from you on the subject of Louisiana. The latest information from Paris has confirmed the fact that it was ceded by a Treaty prior to that of March 1801; and notwithstanding the virtual denial of the Cession in the early conversations between Mr Livingston and the Minister of Foreign relations, a refusal of any explanations at present, seems to admit that the Cession has taken place. Still there are chances of obtaining a reversal of the transaction. The repugnance of the United States to it is and will be pressed in a manner that cannot be without some effect. It is known that most of the French statesmen best informed on the subject, disapprove of it. The pecuniary difficulties of the French Government must also be felt as a check; whilst the prospect of a protracted and expensive war in St. Domingo must form a very powerful obstacle to the execution of the project. The Counsels of England appear to have been torpid on this occasion. Whether it proceed from an unwillingness to risk a fresh altercation with France, or from a hope that such a neighbourhood between France and the United States would lead to collisions which might be turned to her advantage, is more than I can decide. The latter consideration might justly have great weight with her, but as her eyes may be more readily turned to the immediate and certain purposes to be answered to her rival, it is to be presumed, that the policy of England will contribute to thwart the acquisition. What the intentions of Spain may be, we wait to learn from you. Verbal information from inofficial sources has led us to infer that she disowns the instrument of Cession, and will vigorously oppose it. Should the Cession actually fail from this or any other cause, and Spain retain New Orleans and the Floridas, I repeat to you the wish of the President that every effort and address be employed to obtain the arrangement by which the Territory on the East side of the Mississippi including New Orleans may be ceded to the United States, and the Mississippi made a common boundary, with a common use of its navigation, for them and Spain. The inducements to be held out to Spain, were intimated in your original instructions on this point. I am charged by the President now to add, that you may not only receive and transmit a proposition of guaranty of her territory beyond the Mississippi, as a condition of her ceding to the United States the Territory including New Orleans on this side, but in case it be necessary may make the proposition yourself, in the forms required by our Constitution. You will infer from this enlargement of your authority, how much importance is attached to the object in question, as securing a precious acquisition to the United States, as well as a natural and quiet boundary with Spain; and will derive from this consideration additional motives to discharge with a prudent zeal the task committed to you. With sentiments of Great respect &c. &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   Since his letter of 30 Mar., JM had written to Pinckney twice about spoliation cases (JM to Pinckney, 8 Apr. and 10 May 1802).


